Citation Nr: 1301114	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  11-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date for special monthly benefits for the need of aid and attendance earlier than January 4, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active duty service from July 1947 to January 1961.  He died in February 1961.  The appellant is his surviving spouse. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA); which granted the appellant entitlement to aid and attendance allowance.  The award was made effective January 4, 2010.  In April 2012, the Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's claim for aid and attendance allowance was received by VA on January 4, 2010.  The appellant has asserted that her need for aid and attendance began following a heart surgery that occurred prior to January 4, 2010.  In April 2012, the Board remanded the claim to obtain the medical records relevant to the appellant's heart surgery.  These records were needed because 38 C.F.R. § 3.402(c)(2) states that, for the purpose of granting aid and attendance benefits for a surviving spouse, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).

In April 2012, the AMC requested that the appellant submit a VA form 21-4142 (Authorization and Consent to Release Information) for the non-VA provider that performed her heart surgery.  In response, the Veteran's daughter sent in a list of medical personnel that had treated her mother.  Additionally, she submitted a single VA form 21-4142, signed by the appellant, that authorized VA to obtain treatment records from Heart Team, LLC.  No efforts to obtain records from Heart Team, LLC have been documented in the claims file.  On remand, efforts should be made and documented to obtain relevant treatment records from Heart Team, LLC, as previously authorized by the appellant.

Additionally, the appellant has submitted a signed VA form 21-4142 authorizing VA to obtain treatment records from Tennessee Heart and Vascular Institute.  The AMC sent two requests, dated in June and August 2012, to Tennessee Heart and Vascular Institute, asking for copies of the appellant's records.  Within the appellant's Virtual VA file is a September 2012 VA form 21-0820 (Report of Contact), indicating that a representative of the AMC contacted Tennessee Heart and Vascular Institute by phone, requesting records.  The form reflects that Tennessee Heart and Vascular Institute did not have any of the requested records.  Crucially, though, the form reflects that through the phone call the AMC representative requested records for the deceased Veteran ([redacted]), and not for the appellant (his surviving spouse, [redacted]).

Significantly, the appellant has submitted a July 2012 invoice showing that she paid for copies of her treatment records from Tennessee Heart and Vascular Institute.  The invoice further reflects that the records were "duplicated and sent to the Department of Veterans Affairs."  These records have not been associated with the claims file.  On remand, these records should be located and associated with the claims file.

Additionally, the appellant has submitted VA form 21-4142 authorizations for VA to obtain records from Nell Nestor, Centennial Heart, and Tristar Centennial Medical Center.  No records from any of these entities have been associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, efforts should be made and documented to obtain these records, as authorized by the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should locate the appellant's treatment records from Tennessee Heart and Vascular Institute that were copied and sent to VA by Medi-Copy Services, Inc., of Nashville, Tennessee, and associate these records with the claims file.

2.  In accordance with the VA forms 21-4142 previously submitted by the appellant, the AMC/RO should gather any outstanding treatment records from Heart Team LLC, Nell Nestor, Centennial Heart, and Tristar Centennial Medical Center, and associate them with the claims file.  

If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO should notify the appellant and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; and (c) describe any further action to be taken by the AMC/RO with respect to the claim.  The appellant must then be given an opportunity to respond.

3.  When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

